FILED
                            NOT FOR PUBLICATION                             DEC 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CURTIS N. BEITO,                                 No. 13-35550

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00432-EFS

  v.
                                                 MEMORANDUM*
CITY OF AIRWAY HEIGHTS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Curtis N. Beito appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging federal and state law violations arising from

his 2006 arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Lawrence v. Dep’t of Interior, 525 F.3d 916, 920 (9th Cir. 2008), and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on the basis that

Beito’s action is time-barred because Beito filed his action more than three years

after his 2006 arrest, which was when his § 1983 claim accrued, and the combined

duration of his imprisonment and disability did not sufficiently toll the limitations

period. See Wallace v. Kato, 549 U.S. 384, 397 (2007) (§ 1983 claim arising from

false arrest “begins to run at the time the claimant becomes detained pursuant to

legal process”); Bagley v. CMC Real Estate Corp., 923 F.2d 758, 760 (9th Cir.

1991) (limitations period for § 1983 action is three years under Washington state

law); see also Wash. Rev. Stat. 4.16.190(1) (tolling statute of limitations if, at the

time the claim accrued, the party asserting the claim is imprisoned on a criminal

charge prior to sentencing, or is incompetent or disabled to such a degree that he or

she cannot understand the nature of the proceedings).

      We do not consider Beito’s arguments regarding ineffective assistance of

counsel and alleged due process violations because they were raised for the first

time on appeal. Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam).

      AFFIRMED.




                                           2                                     13-35550